Citation Nr: 0511252	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to June 1972 and 
March 1979 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied the veteran's petition to reopen his previously denied 
claim for service connection for hemorrhoids.

In January 2004, the Board remanded the claim in order to 
inform the veteran of the appropriate legal standard for 
adjudicating petitions to reopen previously denied claims, 
and to afford the veteran an opportunity to offer evidence or 
argument under this standard.  This required development has 
taken place, see Stegall v. West, 11 Vet. App. 268, 271 
(1998), and the Board will now decide the claim.


FINDINGS OF FACT

1.  In November 1995, the RO denied the veteran's claim for 
service connection for hemorrhoids.  Although notified of 
that decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

2.  In August 2001, the Board denied the veteran's claim that 
there was CUE in the November 1995 rating decision, but, for 
the reasons explained below, this denial did not constitute 
the last final disallowance in this case.

3.  The additional evidence received since the RO's November 
1995 decision is either cumulative or redundant or does not 
supply evidence the absence of which was a specified basis 
for the last final disallowance, and does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's November 1995 decision, denying the claim for 
service connection for hemorrhoids, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2004).

2.  The Board's August 2001 decision denying the veteran's 
claim of CUE in the RO's November 1995 decision does not 
constitute the last final disallowance in this case.  
38 C.F.R. § 3.105(a) (2004); Flash v. Brown, 8 Vet. App. 332, 
340 (1995); Russell v. Principi, 3 Vet. App. 310, 315 (1992) 
(en banc).

3.  The evidence received since the RO's November 1995 
decision is not new and material and, therefore, is not 
sufficient to reopen the claim for service connection for 
hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.

In the present case, the veteran's claim was received by the 
RO in May 2002, and the RO sent the veteran a VCAA letter in 
June 2002.  However, the RO did not explain in this letter 
the legal criteria applicable to petitions to reopen claims.  
Moreover, the Board subsequently remanded the case because 
the statement of the case (SOC) contained only the definition 
of new and material evidence applicable to claims filed prior 
to August 29, 2001, and the veteran was not told of the new 
definition applicable to petitions to reopen, such as the 
veteran's, filed after this date.  Thus, even though the RO's 
VCAA letter was timely, it did not contain an accurate 
description of the veteran's rights under the VCAA, in 
particular as to his petition to reopen.  However, as noted, 
the Board subsequently remanded the case for the veteran to 
be informed of the correct legal standard for determining 
what constitutes new and material evidence, and the AMC 
correctly summarized this standard in its February 2004 VCAA 
letter and included the applicable version of 38 C.F.R. 
§ 3.156 (2004) in its February 2005 supplemental statement of 
the case (SSOC).

Moreover, AMC's February 2004 VCAA letter complied with the 
VCAA content notification requirements.  The letter explained 
the application of the VCAA to the veteran's petition to 
reopen.  This letter also explained what the evidence would 
have to show and the information still needed to show it in 
order to constitute new and material evidence and to 
establish entitlement to service connection for hemorrhoids.  
In addition, the letter explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information.  Finally in this regard, the AMC wrote: "Please 
provide us with any evidence and/or information you may have 
pertaining to your claim/appeal.  In particular, we are 
interested in evidence and/or information which is not 
already of record with the VA."  In addition, the AMC 
included the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004) in its February 2005 SSOC.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).

Thus, VA has taken corrective action, to the extent possible, 
with regard to the initial failure to provide the veteran 
with a timely VCAA notice that explained all applicable legal 
principles.  There is therefore no prejudice in entering a 
decision in this case.  This is particularly true in light of 
the fact that the veteran's SMRs and all identified VA and 
private treatment records have been obtained and associated 
with the claims file, and there is no indication that other 
private or Federal records exist that should be requested, or 
that any pertinent evidence was not received.  The only 
document submitted in response to the AMC's February 2005 
VCAA letter, the veteran's January 1994 periodic examination 
report discussed in detail below, had already been obtained 
and associated with the claims file.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Applicable Legal Principles, Factual Background, and Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final disallowance will be evaluated, in the context 
of the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In the present case, the veteran's claim for service 
connection for hemorrhoids was first denied in a November 
1995 rating decision.  The veteran was notified of that 
decision in a December 1995 letter, and did not appeal.  
However, in November 1999, the veteran's representative sent 
a letter requesting that the December 1995 rating decision be 
reviewed for clear and unmistakable error (CUE).  A July 2000 
RO decision found that there was no CUE in the December 1995 
rating decision and, after the veteran appealed, the Board 
affirmed this determination in an August 2001 decision, thus 
subsuming the RO's July 2000 decision.  See 38 C.F.R. 
§ 20.1104 (2004).

Evans, 9 Vet. App. at 285, held that the evidence presented 
since the last final disallowance of a claim "on any basis" 
should be evaluated for purposes of determining whether new 
and material evidence has been received to reopen a 
previously denied claim.  That case, however, addressed the 
question of whether a prior denial of a petition to reopen 
could be considered the last final disallowance, as opposed 
to a denial of an original service-connection claim.  See id. 
at 285 (finding that a prior refusal to reopen a claim 
constitutes a disallowance, and "in order to reopen a 
previously and finally disallowed claim . . . there must be 
'new and material evidence presented or secured' . . . since 
the time that the claim was disallowed on any basis, not only 
since the time the claim was last disallowed on the 
merits").

Here, there are two prior denials, the RO's November 1995 
denial of the initial service-connection claim, and the 
Board's August 2001 denial of the claim that the November 
1995 decision contained CUE.  In Flash v. Brown, 8 Vet. App. 
332, 340 (1995), the Court noted that the decision in Talbert 
v. Brown, 7 Vet. App. 352, 356 (1995) "seemed to state in 
dictum that a CUE claim could be reopened if new and material 
evidence were submitted indicating that the correct facts, as 
known at the time of the initial denial, were not before the 
RO."  However, the Court noted that claims to reopen and CUE 
claims are "different, mutually exclusive routes" to 
determining an effective date, as a successful CUE claim 
makes the effective date of an award the date of the claim 
denied by the RO decision containing CUE, while a successful 
petition to reopen (with subsequent success on the merits) 
results in an effective date that is the date of the petition 
to reopen.  Id. at 340.  According to the Court, "To speak 
of reopening a CUE claim with new and material evidence would 
thus seem to be a contradiction in terms because reopening 
cannot establish an effective date earlier than the date of 
the claim to reopen, and could never establish the effective 
date that a successful CUE claim would provide."  Id.  The 
Board therefore finds that, for purposes of the veteran's 
petition to reopen here, the operative last final 
disallowance is the November 1995 denial of the claim, and 
not the Board's August 2001 denial of the CUE claim.  See 
also Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en 
banc) ("Once there is a final decision on the issue of [CUE] 
. . . , that particular claim of [CUE] may not be raised 
again. . . .  It is res judicata").

The veteran was notified of the November 1995 decision and 
apprised of his procedural and appellate rights, but he did 
not timely appeal.  Although the veteran claimed in a July 
1999 letter that he submitted his appeal in writing 
immediately after the rating decision, as evidenced by the 
"confirmation of receipt" of the appeal dated December 
1995, the December 1995 letter is not a "confirmation of 
receipt," but, rather, the letter notifying the veteran of 
the denial of his claim.  There is no evidence in the claims 
file that the veteran sent any document to VA indicating he 
desired to appeal the November 1995 rating decision.  The 
unappealed November 1995 decision thus became final and 
binding based on the evidence then of record.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2004).  Furthermore, because the veteran did not 
appeal that decision, this, in turn, means there must be new 
and material evidence received since that decision to reopen 
this claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004); see also Hodge v. West, supra.

As noted, the VCAA's amendments to 38 C.F.R. § 3.156 (2004), 
in particular, apply to claims received on or after August 
29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  Here, 
the veteran's petition to reopen his claim for service 
connection for hemorrhoids was received in May 2002, after 
the cutoff date.  Therefore, the amended version of 38 C.F.R. 
§ 3.156(a) (2004), providing a new definition of new and 
material evidence, applies to his current appeal.  According 
to the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers, and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).

The RO's November 1995 decision denied service connection for 
hemorrhoids because it neither occurred in nor was caused by 
service, i.e., because no chronic disability subject to 
service connection was shown in the SMRs or any other 
evidence reviewed.  A review of the SMRs reflects that the 
veteran's rectum, including hemorrhoids, were found to be 
normal on his recall physical in January 1979, on periodic 
examinations in April 1982, July 1990, and January 1994, and 
on his March 1995 retirement examination.  Also, in his 
report of medical history prepared in connection with the 
March 1995 retirement examination, the veteran indicated that 
he did not have, and had never had, piles or rectal disease.  
At the November 1995 VA examination, the rectal examination 
was normal.  Since the November 1995 denial, the veteran has 
submitted the following relevant evidence:

A February 2000 VA outpatient treatment (VAOPT) record 
indicates the presence of external hemorrhoids, smooth.

An August 2000 VAOPT note states that the veteran "feels he 
should be service connected for hemorrhoids, since he 
developed these in the service."  It recounted the veteran's 
statements that he was tolerating the hemorrhoids well, and 
that they bleed only about once every 6 months.  On 
examination, there were external hemorrhoids.  

At the November 2000 RO hearing in connection with his CUE 
claim, the veteran testified that his SMRs showed treatment 
for hemorrhoids, and cited the January 21, 1994 periodic 
examination as containing a reference to hemorrhoids (Hearing 
transcript, p. 8).  However, the periodic examination report 
of that date reads, "hem -" with the "-"symbol circled, 
indicating either a negative hemoccult blood test or negative 
for hemorrhoids, but not the presence of hemorrhoids, as the 
veteran suggested.  And, as noted, the clinical evaluation 
section of this periodic examination indicated that the anus 
and rectum were normal on examination, including hemorrhoids 
(question #32).  A typewritten version of this report, with 
the same date, indicates "rectum and prostate normal to 
digital exam.  Stool GUIAC negative for occult blood."

An April 2002 VAOPT note recounted the veteran's statement 
that he had occasional bleeding hemorrhoids since he was a 
teenager.  The assessment noted BRBPR (bright red blood per 
rectum) and the physician explained that this was an 
indication for a colonoscopy, but the veteran expressed his 
belief that the bleeding was from hemorrhoids, and would 
agree to a colonoscopy only if the fecal occult blood test 
was positive.

In response to the AMC's February 2004 VCAA letter, the 
veteran submitted a copy of the January 21, 1994 periodic 
examination discussed above, which was already of record.

Based on the above, the petition to reopen the claim for 
service connection for hemorrhoids must be denied, because 
the veteran has not submitted new and material evidence.  The 
November 1995 denial was based on the absence of evidence 
showing a chronic disability subject to service connection.  
Thus, in order to constitute new and material evidence, the 
evidence presented by the veteran would have to show the 
existence of hemorrhoids in service or hemorrhoids caused by 
service.  See Evans v. Brown, 9 Vet. App. at 284 (to warrant 
reopening, new evidence must, among other things, "tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim . . . that is, it [must supply] evidence the 
absence of which was a specified basis for the last final 
disallowance).  See also Pond v. West, 12 Vet. App. 341, 346 
(1999) (service connection generally requires evidence of 
current disability, relevant in-service incurrence, and 
causal link between the two).  The veteran has presented no 
such evidence.  To the extent that the veteran has stated 
there is evidence of hemorrhoids in service, his contention 
is belied by the specific evidence he pointed to.  The 
January 21, 1994 period examination indicated a normal rectal 
examination and the "hem" that the veteran believed was a 
reference to the existence of hemorrhoids was followed by a 
circled "-" symbol, indicating that, even if this were a 
reference to hemorrhoids, the reference was to the fact that 
there were none.  Similarly, the references in the VAOPT 
records to statements by the veteran that he had longstanding 
hemorrhoids were not transformed into competent evidence by 
the transcription of these statements by VA physicians.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).  Moreover, while there are notations of 
external hemorrhoids in the VAOPT records, the denial of the 
veteran's claim was based on the absence of evidence showing 
a chronic disability subject to service connection, and 
neither the current notations of hemorrhoids, nor any other 
evidence, indicate that their manifestation more than four 
years after service was in any related to service.  While the 
veteran is competent to testify to symptoms he has 
experienced, such as bleeding from hemorrhoids, see Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995), and his testimony is 
presumed credible for purposes of reopening, Justus v. 
Principi, 3 Vet. App. at 512-513, he is not competent to 
testify as to a possible connection between his current 
hemorrhoids and his military service, as the latter is a 
question of etiology requiring medical expertise.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

Thus, the evidence received since the November 1995 denial of 
the veteran's claim is either cumulative or redundant, does 
not supply evidence the absence of which was a specified 
basis for the last final disallowance, and, in any event, 
does not raise a reasonable possibility of substantiating his 
claim.  Consequently, the evidence received since the last 
final disallowance of the veteran's claim is not new and 
material, and his petition to reopen the claim for service 
connection for hemorrhoids must therefore be denied.


ORDER

The petition to reopen the claim for service connection for 
hemorrhoids is denied as new and material evidence has not 
been received.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


